Exhibit 10.29

THIS AGREEMENT made on                      2009

BETWEEN:-

 

(1) LOGOS TECHNOLOGIES LTD (IN ADMINISTRATION) (registered in England with
company no. 04164080) whose registered office is at Begbies Traynor LLP, 41
Castle Way, Southampton, Hampshire SO14 2BW (“the Vendor”) acting by its joint
administrators ANTONY ROBERT FANSHAWE and JULIE ANN PALMER (without personal
liability) (“the Administrators”);

 

(2) OMNICOMM, LTD (registered in England with company no. 6960362) whose
registered office is at c/o Hunton & Williams, 30 St Mary Axe, London EC3A 8EP
(“the Purchaser”); and

 

(3) The Administrators.

BACKGROUND

 

(A) The Administrators were appointed as joint administrators of the Vendor on
31 July 2009.

 

(B) The Vendor has agreed to sell and the Purchaser has agreed to buy whatever
right title and interest (if any) the Vendor may have in the Business and the
Assets (both as defined below) subject to the terms of this Agreement with a
view to the Purchaser carrying on the Business as a going concern in succession
to the Vendor.

NOW IT IS HEREBY AGREED as follows:-

 

1 DEFINITIONS

 

  1.1 In this Agreement the following expressions shall unless the context
otherwise requires have the following meanings:-

 

  1.1.1 “Administrators’ Solicitors” means Paris Smith LLP of Number 1 London
Road, Southampton, Hampshire SO15 2AE;

 

  1.1.2 “Assets” means as defined in Clause 2.1;

 

  1.1.3 “Book Debts” means:

 

  (a) all debts and other sums due or payable to the Vendor in connection with
the Business at the Transfer Time;

 

  (b) all debts or other sums which become due or payable to the Vendor after
the Transfer Time in connection with goods supplied or services performed in
connection with the Business prior to the Transfer Time;

 

  (c) any interest payable on those debts or other sums; and

 

  (d) the benefit of all securities, guarantees, indemnities and rights relating
to those debts or other sums;

 

  1.1.4 “Business” means the Vendor’s business of writing and maintaining
software for phase 1 clinical trials carried on by the Vendor at the Transfer
Time;

 

  1.1.5 “Completion” means completion in accordance with the provisions of
Clause 4;



--------------------------------------------------------------------------------

  1.1.6 “Contracts” means the contracts and arrangements (if any) of the Vendor
with and orders (if any) from the persons listed in Schedule 4 subsisting at the
Transfer Time;

 

  1.1.7 “Employees” means those persons listed in Schedule 3;

 

  1.1.8 “Encumbrance” means all encumbrances and includes any mortgage,
debenture, charge, rent charge, pledge, hypothecation, lien, assignment by way
of security, title retention, option, right to acquire, right of pre-emption,
right of set off, counterclaim, trust arrangement or other security,
preferential right or agreement to confer any of the foregoing or any equity or
restriction;

 

  1.1.9 “Excluded Assets” means those assets of the Vendor listed in Schedule 2;

 

  1.1.10 “Excluded Contracts” means the Rent Deposit Deeds, the Lease, the
contracts and arrangements entered into by the Vendor prior to the Transfer Time
with Singapore Healthe Services Pte Ltd, Duke Clinical Research Unit and Cetero
Research and any other contracts and arrangements entered into by the Vendor
prior to the Transfer Time for the sale of goods or the provision of services by
or to the Vendor which at the Transfer Time remain to be performed, in whole or
in part, by the Vendor but excluding the Contracts;

 

  1.1.11 “Goodwill” means the goodwill custom and connections of the Vendor in
relation to the Business together with the exclusive right (so far as the Vendor
can grant it) for the Purchaser to represent and hold itself out as carrying on
the Business in succession to the Vendor;

 

  1.1.12 “Intellectual Property” means (if any) the patents, patentable rights,
rights in inventions, copyrights, design rights and related rights, utility
models, trade marks (whether or not registered (including the trademark ALPHADAS
registered in the UK in classes 09 and 16)), trade names and domain names, and
any other intellectual property rights in each case owned and used in the
Business (including without limitation the software in Alphadas 3), in each case
whether registered or unregistered and including all applications (and rights to
apply) for and the right to apply for or register the same (present, future and
contingent and all renewals, extensions or revivals of, such rights including
all accrued rights of action) and all similar or equivalent rights or forms of
protection which subsist or will subsist, now or in the future, in any part of
the world;

 

  1.1.13 “Lease” the lease of the Premises entered into between the Vendor (as
tenant) and the Berthon Boat Company Limited (as landlord) dated 15 May 2009;

 

2



--------------------------------------------------------------------------------

  1.1.14 “Lease Agreements” means any credit, deferred sale, hire purchase or
leasing arrangement or agreement and “Lease Agreement” shall be construed
accordingly;

 

  1.1.15 “Leased Assets” means any of the Assets which are subject to Lease
Agreements;

 

  1.1.16 “Office Furniture” means (if any) the office furniture and office
equipment at the Premises as listed in Schedule 1;

 

  1.1.17 “Plant and Machinery” means (if any) all plant and equipment including
any motor vehicles of the Vendor at the Premises as listed in Schedule 1;

 

  1.1.18 “Premises” means the leasehold premises occupied by the Vendor at
Navigation House, The Shipyard, Bath Road, Lymington, Hampshire SO41 3YJ;

 

  1.1.19 “Purchase Price” means £92,000;

 

  1.1.20 “Records” means (if any) all commercial records information paperwork
costings and files at the Premises which relate exclusively to the Business but
excluding any financial and accounting and VAT records;

 

  1.1.21 “Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 2006;

 

  1.1.22 “Rent Deposit Deeds” means the rent deposit deeds entered into between
the Vendor and Berthon Boat Company Limited dated 30 April 2007 and 15 May 2009;

 

  1.1.23 “Stocks” means the stock (if any) of the Vendor at the Premises as
listed in Schedule 1;

 

  1.1.24 “Transfer Time” means 5.00pm on the date of this Agreement;

 

  1.1.25 “Working Day” means a day other than a Saturday, Sunday or a bank or
public holiday in England.

 

  1.2 References to any statutory provisions are to those provisions as from
time to time amended, extended, re-enacted or consolidated and (so far as
liability thereunder may exist or can arise) shall include any prior statutory
provisions (as from time to time amended, extended, re-enacted or consolidated)
which such provisions have directly or indirectly replaced.

 

  1.3 References to “persons” shall include individuals, bodies corporate,
unincorporated associations and partnerships.

 

  1.4 The headings in this Agreement are inserted for convenience only and shall
not affect the construction of this Agreement.

 

  1.5 In this Agreement:

 

  1.5.1 words in the singular include the plural and vice versa and words in one
gender include any other gender;

 

3



--------------------------------------------------------------------------------

  1.5.2 references to clauses and schedules are to clauses and schedules of this
agreement and references to sub-clauses and paragraphs are references to
sub-clauses and paragraphs of the clause or schedule in which they appear;

 

  1.5.3 any phrase introduced by the terms “including”, “in particular” or any
other similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding these terms;

 

  1.5.4 a reference to the Administrators shall be construed as being to any
other person who is appointed as an Administrator in substitution for the
Administrators or as an additional Administrator in conjunction with the
Administrators.

 

2 SALE OF ASSETS

 

  2.1 With effect from the Transfer Time, the Vendor acting by the
Administrators shall sell and the Purchaser shall purchase as a going concern
the entirety of the Vendor’s right title and interest (if any) in the following
(the “Assets”):

 

  2.1.1 the Business, the benefit (but subject to the burden) of the Contracts,
the Goodwill, the Intellectual Property and the Records for £78,500;

 

  2.1.2 the Office Furniture, Plant and Machinery and Stocks for £13,500;

 

  2.2 The Excluded Assets are excluded from the sale.

 

3 CONSIDERATION

 

  3.1 The Purchase Price shall be paid in cash in full upon Completion by way of
telegraphic transfer to the Administrators’ Solicitor’s client account being
“Paris Smith LLP Undesignated Client Account, National Westminster Bank plc,
sort code 56-00-68, account number 37559583 - reference RAA/19914/18”. The
Administrators’ Solicitors are authorised by the Vendor to receive payment of
the Purchase Price and all other sums payable hereunder, on the Vendor’s behalf
and the Administrators’ Solicitors receipt shall be a sufficient discharge for
the Purchaser.

 

  3.2 The parties intend that Article 5 of the Value Added Tax (Special
Provisions) Order 1995 shall apply to the sale under this Agreement and each
party shall use its reasonable endeavours to procure that the sale of the
Business is treated as neither a supply of goods nor a supply of services under
that Article. If the said relief is not available then the Purchaser shall pay
to the Vendor a sum equal to the Value Added Tax at the appropriate rate in
respect of such of the Assets as are chargeable to Value Added Tax within 5
Working Days after the Vendor has issued a valid tax invoice for them.

 

4 COMPLETION

 

  4.1 Completion of the sale and purchase shall take place at the offices of the
Administrators’ Solicitors or at such other place as the parties may agree
immediately after the execution of this Agreement.

 

  4.2 On Completion of the sale and purchase:-

 

4



--------------------------------------------------------------------------------

  4.2.1 the Purchaser shall pay the Purchase Price in accordance with clause
3.1;

 

  4.2.2 the Vendor shall deliver to the Purchaser the Assets, title to which is
capable of transfer by delivery;

 

  4.2.3 hold all other Assets on trust for the Purchaser absolutely, pending the
assignment or novation thereof (as the case may be); and

 

  4.2.4 the Purchaser shall accept delivery of the Assets.

 

  4.3 On Completion and not before but with effect from the Transfer Time, risk
in and title to (to the extent that the Vendor is able to transfer title) the
Assets shall pass to the Purchaser.

 

5 THE CONTRACTS

 

  5.1 With effect from the Transfer Time, the Vendor (acting by the
Administrators) hereby assigns (as far as it is able to) the benefit, subject to
the burden, of the Contracts. The Purchaser shall take over, adopt and accept
responsibility for the completion of the Contracts and assume all obligations
and liabilities (relating to the performance of the Contracts after the Transfer
Time) in respect of the Contracts and the Purchaser shall indemnify and keep the
Vendor and the Administrators fully indemnified against any such obligations and
liabilities.

 

  5.2 Insofar as the Contracts cannot effectively be assigned to the Purchaser
without the consent of a third party or except by an agreement of novation:

 

  5.2.1 the Vendor, the Administrators and the Purchaser shall (at the
Purchaser’s expense) co-operate (so far as is reasonable and practicable) to
procure that such consent is obtained and the Vendor, the Administrators and the
Purchaser shall enter into a deed of novation (to the satisfaction of the
Administrators) where such consent has been obtained;

 

  5.2.2 unless and until such consent is obtained or the Contracts are novated,
the Purchaser shall, for its own benefit and to the extent that the Contracts
permits, perform (but at the Purchaser’s expense) all the obligations arising
from the Transfer Time of the Vendor and shall indemnify and keep the Vendor and
the Administrators fully indemnified against any liability arising as a result
of any act, neglect, default or omission on the part of the Purchaser to perform
or comply with any such obligation of the Vendor.

 

  5.3 Until the Contracts are novated or assigned, the Vendor:

 

  5.3.1 will hold them (together with any monies, goods, or benefits received
thereunder) after the Transfer Time in trust for the Purchaser absolutely;

 

  5.3.2 subject to the Purchaser paying the Administrators’ reasonable expenses,
shall co-operate with the Purchaser in any reasonable arrangements designed to
give the benefit of those Contracts to the Purchaser, including (without
limitation) giving all reasonable assistance to the Purchaser to enable the
Purchaser to enforce its rights under the Contracts; and

 

5



--------------------------------------------------------------------------------

  5.3.3 shall not agree to any amendment or termination of any Contract or any
waiver by the Vendor or the Administrators of their rights under any Contract.

 

  5.4 For the avoidance of doubt, any failure to assign or to novate the
Contracts shall not entitle the Purchaser to claim compensation or damages or a
reduction in or repayment of the Purchase Price or entitle the Purchaser to
rescind or terminate this Agreement.

 

  5.5 The Vendor shall continue to be liable for (but shall have no obligation
under this Agreement to discharge) all claims and debts under any Contracts
outstanding against it as at the Transfer Time or (subject to clause 7) any
claims or debts which arise or are in respect of any period on or before the
Transfer Time.

 

6 THE PREMISES

 

  6.1 Subject at all times to Clause 6.1.2, from the date of this Agreement the
Vendor shall permit (as far as it is able to do so) the Purchaser to occupy the
Premises for a maximum period of 6 months (“Maximum Period”) as bare licensee
only on the following terms:

 

  6.1.1 the Purchaser shall pay the same rent for its period of occupation of
the Premises as the Vendor is obliged to under the terms of the Lease by making
the following payments:

 

  6.1.1.1

an initial payment of £5737.94 (including VAT) for the period from the date of
this Agreement up to and including 29th September 2009, such payment to be made
by the Buyer to the Administrators within 10 Working Days of the date of this
Agreement; and

 

  6.1.1.2

one subsequent rental payment of £3,165.76 (including VAT) in advance such
payment to be made by the Buyer to the Administrators on the 25th day of
September 2009 for the period from 30th September 2009 to and including
31st October 2009; and thereafter

 

  6.1.1.3

subsequent monthly payments of £3009.17 (including VAT) in advance payable by
the Buyer to the Administrators on 25th day of the previous month (or the next
Working Day if the 25th day in a month is not a Working Day) to the
Administrators;

 

  6.1.2 legal possession and control of the Premises shall at all times remain
with the Vendor and the Purchaser shall not part with occupation of the whole or
any part of the Premises;

 

6



--------------------------------------------------------------------------------

  6.1.3 the Purchaser shall promptly vacate the Premises upon the earlier of:

 

  6.1.3.1 the landlord of the Premises, the Vendor or the Administrators giving
the Purchaser notice to vacate;

 

  6.1.3.2 the Purchaser giving the Vendor or the Administrators notice of its
intention to vacate; or

 

  6.1.3.3 the expiry of the Maximum Period,

 

  6.1.4 the Purchaser shall effect its own insurance in respect of its
occupation of the Premises to such a level and on such terms as would be
recommended by a prudent insurance broker.

 

  6.2 The Purchaser shall during such period of occupancy indemnify the Vendor
and the Administrators against all outgoings (including but not limited to rent
rates electricity gas telephone line rental minor repairs and the costs of
complying with fire and the statutory regulations) and the costs of all services
for its period of occupation duly apportioned where necessary and all
liabilities arising in respect of the Premises including without limitation
claims or any person suffering loss or injury in or about the Premises;

 

  6.3 The Purchaser shall comply with such other reasonable terms and conditions
as the Vendor and/or the Administrators may from time to time specify in
writing, including:-

 

  6.3.1 the Purchaser shall not make any alteration or addition to the Premises
and shall at all times keep them in good order and condition and make good all
damage not attributable to reasonable wear and tear; and

 

  6.3.2 nothing contained in this Agreement shall create the relationship of
landlord and tenant in relation to the Premises. The right of occupation granted
by this Agreement is personal to the Purchaser and is not assignable.

 

  6.4 The Purchaser hereby indemnifies the Vendor and the Administrators in
respect of any liability which the Vendor and/or the Administrators may suffer
arising from the Purchaser’s occupation of the Premises from the Transfer Time.

 

7 EMPLOYEES

In accordance with the Regulations, the contracts of employment of each Employee
shall be automatically transferred to the Purchaser with effect from the
Transfer Time. The Purchaser shall assume responsibility for all employee
related liability whether arising before or after the Transfer Time and the
Purchaser hereby indemnifies the Vendor and the Administrators in respect of
such liability where suffered by the Vendor and/or the Administrators.

 

8 THIRD PARTY ASSETS

If any of the Assets of which the Purchaser shall be given possession shall be
found not to be owned by the Vendor or to be subject to any Encumbrance
(including but not limited to any Leased Assets) then the Purchaser will allow
collection of any of such Assets by such third party forthwith on being required
to do so by the third party concerned, and pending such collection the Purchaser
undertakes that it will keep them in its own possession at its own expense and
in as good repair and condition as they are at the date hereof save for normal
wear and tear and not to hold itself out as the owner nor sell or offer for
sale, assign, charge, pledge, create or permit the creation of a lien or
otherwise deal with such Assets.

 

7



--------------------------------------------------------------------------------

9 COSTS

Each party shall pay its own costs, charges and expenses incurred in the
preparation of this Agreement.

 

10 NO PERSONAL LIABILITY

Notwithstanding the execution of this Agreement by the Administrators it is
expressly agreed and declared that the Administrators (including their employees
and agents) shall be under no personal liability to the Purchaser howsoever or
whatsoever arising under or in connection with this Agreement.

 

11 GENERAL INDEMNITY

Without prejudice to any specific right of indemnity in this Agreement and
notwithstanding the termination of the Administrators’ appointment, the
Purchaser covenants with the Administrators to keep the Administrators fully
indemnified against all liabilities suffered by the Administrators as a result
of the Vendor giving possession of the Assets subject to an Encumbrance to the
Purchaser.

 

12 CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

13 NO ASSIGNMENT

This Agreement is personal to the parties hereto and cannot be assigned in whole
or in part but shall be binding upon and enure for the benefit of each party’s
personal representatives and successors in title.

 

14 NO WARRANTIES

 

  14.1 All representations, warranties and conditions express or implied
statutory or otherwise in respect of the Business or any of the Assets or any of
the rights title and interest sold hereunder or agreed to be sold hereunder are
expressly excluded (including, without limitation, warranties and conditions as
to title, quiet possession, satisfactory quality, fitness for purpose and
description).

 

  14.2 The parties agree that the provisions of this Agreement are fair and
reasonable in all the circumstances of a sale by a company in administration in
the light of the following matters:-

 

  14.2.1 full opportunity of inspection of the Assets has been afforded to the
Purchaser and its representative and agents;

 

  14.2.2 the Purchaser is fully aware that it must rely on its own inspection,
investigation and analysis or of its professional advisers;

 

  14.2.3 the intervention of insolvency and the constraints on selling
necessarily imposed on the Vendor and the Administrators in such circumstances;

 

8



--------------------------------------------------------------------------------

and the Purchaser accepts and acknowledges that:-

 

  •  

the exclusions and limitations contained herein are fair and reasonable;

 

  •  

it shall take the Assets in their present state and condition;

 

  •  

no reliance is placed or has been placed on any information, statement or
silence on the part of the Vendor or the Administrators or of any of their
employees or agents, or all or any of them.

 

  14.3 For the avoidance of any doubt the Purchaser further acknowledges that if
it shall be found that the Vendor does not have title or unencumbered title to
any or all of the Assets, or if any of the Vendor’s interests (if any) in the
Assets fail to transfer to the Purchaser, or any party refuses to continue a
Contract (if any) with the Purchaser this shall not be a ground or grounds for
rescinding, avoiding or varying any or all of the provisions hereof or for the
recovery of any or all of the Purchase Price.

 

15 ACCESS TO RECORDS

The Purchaser hereby agrees to maintain the Records and give such access as the
Vendor or Administrators may reasonably require to any information relating to
the Business including but not limited to the Records in order to enable the
Vendor and/or the Administrators properly to administer the affairs of the
Vendor and to allow the same (or relevant extracts therefrom) to be copied for
that purpose.

 

16 FURTHER ASSURANCES

 

  16.1 The Vendor and the Administrators shall, subject to the Purchaser paying
the Administrators’ reasonable expenses, do and execute all other necessary
acts, instruments, deeds (including but not limited to deeds of novation
relating to the Contracts), documents and things as may be reasonably required
from time to time by the Purchaser within its power for vesting such right,
title and interest that the Vendor may have in the Assets in the Purchaser.

 

  16.2 Any instruments or deeds of transfer of any part of the Assets shall be
prepared by the Purchaser or its advisers at its expense, subject to approval of
the wording thereof by the Administrators or the Administrators’ Solicitors such
approval not to be unreasonably withheld or delayed and shall contain an
exclusion of personal liability.

 

  16.3 The Vendor shall grant the Purchaser or their agents rights of access
(the reasonable cost of which shall be borne by the Purchaser) at all reasonable
times to view and copy;

 

  16.3.1 such records, papers and documents of whatever nature and form
(including electronic or stored on computer) as they shall so desire to
facilitate the carrying out of the Contracts or any part thereof; and

 

  16.3.2 all VAT, financial and accounting records relating to the Business.

 

  16.4 The Vendor and the Administrators shall give the Purchaser written notice
of any intention to liquidate the Vendor such notice to be given as soon as
reasonably practicable and in any event at least three weeks before the proposed
date for such liquidation.

 

9



--------------------------------------------------------------------------------

17 GENERAL

 

  17.1 This Agreement shall remain in full force and effect after Completion in
respect of any matters, agreements or conditions which shall not have been done,
observed or performed prior to Completion and all undertakings and obligations
of the parties shall (except for any obligations fully performed on Completion)
continue in full force and effect notwithstanding Completion save that all or
any obligations which may arise under this clause 17.1 or otherwise on the
Administrators shall continue only for as long as they remain in office.

 

  17.2 No amendment to this Agreement shall be effective unless agreed in
writing and signed by the parties to this Agreement.

 

18 ENTIRE AGREEMENT

 

  18.1 This Agreement together with any documents referred to herein and the
Schedules hereto constitutes the entire Agreement between the parties hereto in
relation to the transactions referred to herein or therein and supersedes any
previous agreement on such matters between the parties and save as otherwise
provided herein no amendment, alteration or variation shall be of any force or
effect unless in writing and signed by the parties hereto.

 

  18.2 The Purchaser acknowledges that it has not in entering into this
Agreement relied wholly or partly on any statement or representation made by or
on behalf of the Vendor or the Administrators.

 

  18.3 The Purchaser irrevocably and unconditionally waives any right it may
have to claim damages and/or to rescind this Agreement for any misrepresentation
whether or not contained in this Agreement unless such misrepresentation was
made fraudulently.

 

19 COUNTERPARTS

This Agreement may be executed in one or more counterparts each which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument but shall not be effective until each party has executed at
least one counterpart.

 

20 NOTICES

 

  20.1 Any notice given or other communication or document delivered hereunder
shall be in writing and may be personally delivered or sent by pre-paid letter
post at first class rate addressed to the registered office of the intended
recipient or by electronic facsimile transmission to the receiver number of the
intended recipient current at the date of this Agreement (or to such other
address or receiver number as the intended recipient may from time to time have
notified pursuant to the provisions of this Clause 20) and shall be deemed to
have been properly given or delivered:-

 

  20.1.1 (if personally delivered) upon such delivery; or

 

  20.1.2 (if posted) two Working Days after posting in accordance with Post
Office regulations; or

 

  20.1.3 (if by electronic facsimile transmission) upon print-off on the
sender’s transmitter of a confirmation of problem-free transmission to the
relevant receiver number provided that if the notice is deemed delivered under
this clause on a day that is not a Working Day then it shall be deemed delivered
at 9:00 am on the next Working Day.

 

10



--------------------------------------------------------------------------------

  20.2 A notice addressed to a person appointed by the intended recipient to
receive notices or addressed to a person (including a trustee in bankruptcy or
supervisor or receiver or liquidator) judicially appointed to the intended
recipient shall be deemed to have been properly addressed.

 

21 APPLICABLE LAW AND JURISDICTION

The proper law applicable to this Agreement shall be the Law of England and
Wales. The English Courts shall have exclusive jurisdiction as to any matter
pertaining to this Agreement including without limitation its validity meaning
and enforcement.

AS WITNESS the hands of the parties hereto or the hands of their duly authorised
representatives the day and year first above written

 

11



--------------------------------------------------------------------------------

SCHEDULE 1

Office Furniture, Plant and Machinery

 

12



--------------------------------------------------------------------------------

SCHEDULE 2

Excluded Assets

 

1 Any cash;

 

2 Book Debts;

 

3 Excluded Contracts;

 

4 The Vendor’s statutory and VAT records;

 

5 The Vendor’s interest in any premises owned, used or occupied by the Vendor;

 

6 The benefit of any actual or potential claim (including (but not limited to)
any claim under any policies of assurance, insurance, indemnity and trade credit
insurance or any claim against any employee or former employee) of the Vendor or
the Administrators;

 

7 The benefit of any claim made or to be made by the Vendor or the
Administrators for repayment of any tax or tax allowance;

 

8 The benefit of any claim made or to be made by the Vendor or the
Administrators for grants from any government, local or public authority;

 

9 Any shares or investments or any other securities owned by the Vendor;

 

10 Any other asset of the Vendor not listed in the definition of “Assets” in
this Agreement.

 

13



--------------------------------------------------------------------------------

SIGNED by ANTONY ROBERT FANSHAWE   ) one of the Administrators   ) duly
authorised for and on behalf of   ) LOGOS TECHNOLOGIES LTD   ) (IN
ADMINISTRATION)   ) (without personal liability)   )

 

SIGNED by ANTONY ROBERT FANSHAWE   ) one of the Administrators   ) acting in his
personal capacity (without personal   ) liability) on his own behalf and on
behalf of   ) Julie Ann Palmer   )

 

SIGNED by   )           OMNICOMM LTD.   )     

 

     acting by one director   )      Director     



--------------------------------------------------------------------------------

Dated                      2009

LOGOS TECHNOLOGIES LTD (IN ADMINISTRATION) (1)

OMNICOMM, LTD (2)

- and -

THE ADMINISTRATORS (3)

SALE AGREEMENT

for the sale and purchase of the business and certain of the assets of

Logos Technologies Ltd (in administration)

Paris Smith LLP

Number 1 London Road

SOUTHAMPTON

SO15 2AE

Tel: 023 8048 2482

Fax: 023 8063 1835

Ref: RAA/19914/18